Name: 83/215/EEC: Council Decision of 25 April 1983 concerning the introduction of protective measures applicable to tube and pipe fittings of malleable cast iron originating in certain third countries and imported into Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-05-07

 Avis juridique important|31983D021583/215/EEC: Council Decision of 25 April 1983 concerning the introduction of protective measures applicable to tube and pipe fittings of malleable cast iron originating in certain third countries and imported into Italy Official Journal L 121 , 07/05/1983 P. 0020 - 0020*****COUNCIL DECISION of 25 April 1983 concerning the introduction of protective measures applicable to tube and pipe fittings of malleable cast iron originating in certain third countries and imported into Italy (Only the Italian text is authentic) (83/215/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports (1), and in particular the first subparagraph of Article 17 (4) thereof, Whereas on 8 February 1983 the Italian Government informed the Commission of the damage which, it claimed, its malleable cast iron tube and pipe fittings (NIMEXE code 73.20-ex 30) industry would suffer as a result of imports from third countries; whereas, to meet this situation, the Italian Government took urgent measures in accordance with Article 17 (2) (b) of Regulation (EEC) No 288/82; whereas the Commission was informed of these measures on 16 February 1983; Whereas, on 23 February 1983, the Commission decided that the imports, into Italy, of tube and pipe fittings of malleable cast iron (NIMEXE code 73.20-ex 30), should remain liberalized and they are not, therefore, subject to any quantitative restriction; Whereas, on 1 March 1983, the Italian Government referred the Commission's decision to the Council in accordance with the third sentence of the first subparagraph of Article 17 (4) of Regulation (EEC) No 288/82; whereas the period within which the Council has to decide on that decision was extended, by Decision 83/125/EEC (2), up to and including 27 April; Whereas it appears desirable for this period to be extended again until 1 June inclusive, HAS ADOPTED THIS DECISION: Article 1 The period within which the Council must take a decision, following a referral to it by the Italian Government, on the Commission decision concerning a request for the introduction of protective measures applicable to tube and pipe fittings of malleable cast iron originating in certain third countries and imported into Italy is hereby extended up to and including 1 June 1983. Article 2 This Decision is addressed to the Italian Republic. Done at Luxembourg, 25 April 1983. For the Council The President H.-W. LAUTENSCHLAGER (1) OJ No L 35, 9. 2. 1982, p. 1. (2) OJ No L 86, 31. 3. 1983, p. 22.